Order, Supreme Court, New York County (James N. White, J.), entered June 6, 1991, which granted defendant’s motion to dismiss the complaint and denied plaintiffs cross motion to amend the notice of claim, unanimously affirmed, without costs.
Plaintiffs notice of claim misidentified the subway staircase on which he fell, preventing defendant from investigating his claim (see, O’Brien v City of Syracuse, 54 NY2d 353, 358). The prejudice thereby caused was not eliminated by plaintiffs production of several color photographs on the eve of trial, five years after the accident, purporting to show the true site of the accident (Alvarez v City of New York, 155 AD2d 373). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.